DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 21 October 2020 is acknowledged.  The traversal is on the ground(s) that Figure 5 should be examined with Species I because Figures 5 and 6 show two embodiments of a bolt, either of which can be used with the support bracket shown in Figures 3 and 4.  Additionally, Applicant argues that Figure 8 should be examined with Species I because Figure 8 shows a force profile that could be used with the support bracket of Figure 5. Applicant’s traversal is found to be partially persuasive. The examiner agrees that the bolt of Figure 5 could be used with the support bracket shown in Figures 3 and 4 and will examine Figures 3-5 as the elected species. However, the force profile illustrated in Figure 8 appears to correspond to the embodiment of Figure 6 rather than that of Figure 5. The mutually exclusive characteristic between the species is the force profile. Therefore, Figure 8 will not be examined with Species I. 
Claims 4, 5, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 October 2020.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to because Figure 3 appears to illustrate the bolt tongue as being integral with the striker plate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 
Claim Objections
Claims 2, 3, 7, 8, 11, 12, 16, and 17 are objected to because of the following informalities:  
in lines 1-2 of claim 2, the phrase “the support bracket” should read “the at least one support bracket”
in lines 1-2 of claim 3, the phrase “between point of contact S from the support bracket” should read “between a point of contact S from the at least one support bracket”
in line 2 of claim 3, the phrase “and point of contact R” should read “and a point of contact R”
in line 1 of claim 7, the phrase “on the outside” should read “on an outside”
in line 2 of claim 7, the phrase “the support bracket” should read “the at least one support bracket”
in line 3 of claim 7, the phrase “the closed position” should read “a closed position”
in line 2 of claim 8, the phrase “the support bracket” should read “the at least one support bracket”
in lines 1-2 of claim 11, the phrase “the support bracket” should read “the U-shaped support bracket”
in lines 1-2 of claim 12, the phrase “between point of contact S from the support bracket” should read “between a point of contact S from the U-shaped support bracket”
in line 2 of claim 12, the phrase “and point of contact R” should read “and a point of contact R”
in line 1 of claim 16, the phrase “on the outside” should read “on an outside”
in line 2 of claim 16, the phrase “the support bracket” should read “the U-shaped support bracket”
in line 3 of claim 16, the phrase “the closed position” should read “a closed position”
in line 2 of claim 17, the phrase “the support bracket” should read “the U-shaped support bracket”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-12, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, the limitations “on a side which faces away from the arm support” in line 9 of claim 1 and lines 3-4 of claim 10 and “in a direction of the arm support” in line 10 of claim 1 and line 4 of claim 10 render the scope of the claims unclear in light of the spec. It is the examiner’s understanding that the support bracket is an integral part of the arm support, as 
Regarding claim 6, the limitations “the distance X,” “the pivot joint,” and “point of contact R” lack proper antecedent basis in the claims. However, if the limitations were amended to read “a distance X,” “a pivot joint,” and “a point of contact R,” they would remain indefinite since no structural or functional limitations are present which give context to how these limitations relate to the structure of claim 1. For the purpose of examination, the examiner interprets the limitations as best understood.
Claims 2, 3, 7-9, 11, 12, 16, and 17 are rejected due to their dependency on rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 6-12, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dabringhaus et al. (EP 0587014 A2), herein referred to as Dabringhaus.
Regarding claim 1, Dabringhaus discloses an armrest (fig 1) for a motor vehicle, comprising: a housing body (1); an arm support (4) fitted pivotably on the housing body (see dashed lines in fig 1); a bolt (27) rotatably mounted (via 28) on the arm support (see figs 2 & 8) and having a bolt tongue (portion of 27 which extends from pivot 28 to the free end of 27) which, in a locking position (dashed lines of fig 8), interacts with a striker plate (31) on the housing body (see figs 1 & 2), as a result of which a pivoting of the arm support away from the housing body is blocked (see paragraph 0021 of the machine translation); and at least one support bracket (25) fitted on the arm support (via 26) and having, upon application of a force for pivoting of the arm support away from the housing body in the locking position of the bolt, contact with the bolt tongue on a side which faces away from the arm support (i.e., the lowermost side of 27 as viewed in fig 2 and the side opposite the visible side as viewed in fig 8), and thus applies a support force in a direction of the arm support on the bolt (in other words, when each 27 is engaged with 31 and lid 5 is in a raised position, application of a force to pivot 4 away from 1 would result in 25 contacting the bottom surface of 27 and applying a support force upward), wherein each support bracket is formed to be U-shaped (see fig 8; 25 is U-shaped in cross-section) and, in the locking position of the bolt, engages around at least the bolt tongue (see fig 8).
Regarding claim 2, Dabringhaus discloses the armrest as claimed in claim 1, further comprising a central web (i.e., vertical surface of 25 as viewed in fig 8 which extends being upper and lower horizontal walls of 25; see also fig 2 and note that this surface is located below the bolt tongue) of the support bracket which lies, in the locking position of the bolt, with a spacing below the bolt tongue.
Regarding claim 3, Dabringhaus discloses the armrest as claimed in claim 1, wherein a horizontal distance X between point of contact S from the support bracket to the bolt tongue and point of contact R from the bolt tongue to the striker plate is equal to about zero (see adapted fig 8 below).
[TextBox: adapted from fig 8]
[AltContent: textbox (horizontal distance X
[note that this distance is considered to be equal to about zero relative to the sizes of structural components in the device])]	

    PNG
    media_image1.png
    800
    494
    media_image1.png
    Greyscale
[AltContent: arrow][TextBox: point of contact S]
[AltContent: arrow]
[AltContent: arrow]
[AltContent: arrow]

[AltContent: textbox (point of contact R)]








Regarding claim 6, Dabringhaus discloses the armrest as claimed in claim 1, wherein the distance X is significantly smaller than a vertical distance Y between the pivot joint and point of contact R (see adapted fig 8 above and compare to figs 1 & 2; note that the pivot joint is considered to be component 3 in fig 1).
Regarding claim 7, Dabringhaus discloses the armrest as claimed in claim 1, wherein there is formed on the outside of the housing body an inwardly directed accommodation region in which the support bracket is accommodated if the arm support is located in the closed position on the housing body (see fig 1; note that the outside of the housing body is considered to be the uppermost edge surface adjacent the bottom surface of 5 as viewed in fig 5 and the inwardly directed accommodating region is considered to be the open space into which 4 extends within 1).
Regarding claim 8, Dabringhaus discloses the armrest as claimed in claim 1, wherein the bolt has, below the bolt tongue, a covering region (i.e., region of 27 which includes the lowermost side of 27 as viewed in fig 2 and the side opposite the visible side as viewed in fig 8) which covers the support bracket at least in regions (see fig 8).
Claim 9 is rejected as applied to claim 1 above.
Claim 10 is rejected as applied to claim 1 above.
Claim 11 is rejected as applied to claim 2 above.
Claim 12 is rejected as applied to claim 3 above.
Claim 16 is rejected as applied to claim 7 above.
Claim 17 is rejected as applied to claim 8 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses armrest devices relevant in scope and structure to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.